 



Exhibit 10.1
Execution Copy
UNIT PURCHASE AGREEMENT
BY AND AMONG
LINN ENERGY, LLC
AND
THE PURCHASERS NAMED HEREIN

 



--------------------------------------------------------------------------------



 



UNIT PURCHASE AGREEMENT
     UNIT PURCHASE AGREEMENT, dated as of May 30, 2007 (this “Agreement”), by
and among LINN ENERGY, LLC, a Delaware limited liability company (“Linn Energy”)
and each of the purchasers named in Schedule 2.01 to this Agreement (each such
purchaser a “Purchaser” and, collectively, the “Purchasers”).
     WHEREAS, Linn Energy desires to sell approximately $260,000,000.00 of Units
to the Purchasers;
     WHEREAS, the Purchasers desire to purchase severally an aggregate of
approximately $260,000,000.00 of Units from Linn Energy in accordance with the
terms and provisions of this Agreement;
     WHEREAS, Linn Energy desires to reduce indebtedness outstanding under Linn
Energy’s revolving credit facility out of the proceeds from Linn Energy’s sale
of approximately $260,000,000.00 of Units to the Purchasers; and
     WHEREAS, Linn Energy has agreed to provide the Purchasers with certain
registration rights with respect to the Purchased Units acquired pursuant to
this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Linn Energy and each of the
Purchasers, severally and not jointly, hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01. Definitions. As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:
     “8-K Filing” shall have the meaning specified in Section 5.04.
     “Action” against a Person means any lawsuit, action, proceeding,
investigation or complaint before any Governmental Authority, mediator or
arbitrator.
     “Affiliate” means, with respect to a specified Person, any other Person,
whether now in existence or hereafter created, directly or indirectly
controlling, controlled by or under direct or indirect common control with such
specified Person. For purposes of this definition, “control” (including, with
correlative meanings, “controlling”, “controlled by” and “under common control
with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.
     “Agreement” shall have the meaning specified in the introductory paragraph.

 



--------------------------------------------------------------------------------



 



     “Basic Documents” means, collectively, this Agreement, the Registration
Rights Agreement and any and all other agreements or instruments executed and
delivered by the Parties to evidence the execution, delivery and performance of
this Agreement, and any amendments, supplements, continuations or modifications
thereto.
     “Board of Directors” means the board of directors of Linn Energy.
     “Business Day” means any day other than a Saturday, a Sunday, or a legal
holiday for commercial banks in Houston, Texas or New York, New York.
     “Buy-In” shall have the meaning specified in Section 9.08.
     “Buy-In Price” shall have the meaning specified in Section 9.08.
     “Closing” shall have the meaning specified in Section 2.02.
     “Closing Date” shall have the meaning specified in Section 2.02.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commission” means the United States Securities and Exchange Commission.
     “Commitment Amount” means the dollar amount set forth opposite each
Purchaser’s name on Schedule 2.01 to this Agreement under the heading “Gross
Proceeds to Issuer.”
     “Delaware LLC Act” shall have the meaning specified in Section 3.02(a).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.
     “GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time.
     “Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, Linn Energy,
its Subsidiaries or any of their Property or any of the Purchasers.
     “Indemnified Party” shall have the meaning specified in Section 8.03.
     “Indemnifying Party” shall have the meaning specified in Section 8.03.
     “Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

2



--------------------------------------------------------------------------------



 



     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
     “Limited Liability Company Agreement” shall have the meaning specified in
Section 2.01(a).
     “Linn Energy” shall have the meaning specified in the introductory
paragraph.
     “Linn Energy Financial Statements” shall have the meaning specified in
Section 3.03.
     “Linn Energy Material Adverse Effect” means any material and adverse effect
on (i) the assets, liabilities, financial condition, business, operations,
prospects or affairs of Linn Energy and its Subsidiaries, taken as a whole,
measured against those assets, liabilities, financial condition, business,
operations, prospects or affairs reflected in the Linn Energy SEC Documents,
other than those occurring as a result of general economic or financial
conditions or other developments that are not unique to and do not have a
material disproportionate impact on Linn Energy and its Subsidiaries but also
affect other Persons who participate in or are engaged in the lines of business
of which Linn Energy and its Subsidiaries participate or are engaged, (ii) the
ability of Linn Energy and its Subsidiaries, taken as a whole, to carry out
their business as of the date of this Agreement or to meet their obligations
under the Basic Documents on a timely basis or (iii) the ability of Linn Energy
to consummate the transactions under any Basic Document.
     “Linn Energy Related Parties” shall have the meaning specified in
Section 8.02.
     “Linn Energy SEC Documents” shall have the meaning specified in
Section 3.03.
     “Lock-Up Date” means 60 days following the date that a registration
statement under the Securities Act is declared effective by the Commission to
permit resale of the Units (including the Units issued upon conversion of the
Class B Units) sold in the October 24, 2006 private placement and the Units
(including the Units issued upon conversion of the Class C Units) sold in the
February 1, 2007 private placement.
     “Party” or “Parties” means Linn Energy and the Purchasers, individually or
collectively, as the case may be.
     “Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
     “Placement Agent Fees” means the fees that Linn Energy is obligated to pay
to each of Citigroup Global Markets Inc., RBC Capital Markets Corporation,
Lehman Brothers Inc. and Jefferies & Company, Inc. upon the closing of the
transactions contemplated by this Agreement.

3



--------------------------------------------------------------------------------



 



     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Purchase Price” means the aggregate of each Purchaser’s Commitment Amount
set forth opposite the Purchaser’s name on Schedule 2.01 to this Agreement under
the heading “Gross Proceeds to Issuer.”
     “Purchased Units” means the Units to be issued and sold to the Purchasers
pursuant to this Agreement.
     “Purchaser” shall have the meaning specified in the introductory paragraph.
     “Purchaser Material Adverse Effect” means any material and adverse effect
on (i) the ability of a Purchaser to meet its obligations under the Basic
Documents on a timely basis or (ii) the ability of a Purchaser to consummate the
transactions under any Basic Document.
     “Purchaser Related Parties” shall have the meaning specified in
Section 8.01.
     “Purchasers” shall have the meaning specified in the introductory
paragraph.
     “Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit C, to be entered
into at the Closing, among Linn Energy and the Purchasers.
     “Representatives” of any Person means the officers, managers, directors,
employees, agents and other representatives of such Person.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the Commission promulgated thereunder.
     “Short Sales” means, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which a majority of the outstanding equity interest having by the terms thereof
ordinary voting power to elect a majority of the board of directors of such
corporation or other entity (irrespective of whether or not at the time any
equity interest of any other class or classes of such corporation or other
entity shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries.
     “Transfer Agent” means Computershare Trust Company, N.A. in its capacity as
transfer agent for the Units.
     “Unit Price” shall have the meaning specified in Section 2.01(c).

4



--------------------------------------------------------------------------------



 



     “Unitholders” means the Unitholders of Linn Energy (within the meaning of
the Limited Liability Company Agreement).
     “Units” means the Units of Linn Energy representing limited liability
company interests.
     Section 1.02. Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.
ARTICLE II
SALE AND PURCHASE
     Section 2.01. Sale and Purchase. Subject to the terms and conditions of
this Agreement, at the Closing, Linn Energy hereby agrees to issue and sell to
each Purchaser, and each Purchaser hereby agrees, severally and not jointly, to
purchase from Linn Energy, the number of Purchased Units set forth opposite its
name on Schedule 2.01 hereto. Each Purchaser agrees to pay Linn Energy the Unit
Price for each Purchased Unit as set forth in Section 2.01(b). The respective
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. The failure or waiver of performance under this
Agreement by any Purchaser, or on its behalf, does not excuse performance by any
other Purchaser. Nothing contained herein or in any other Basic Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by any Basic Document. Except as otherwise provided in
this Agreement or the other Basic Documents, each Purchaser shall be entitled to
independently protect and enforce its rights, including the rights arising out
of this Agreement or out of the other Basic Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
          (a) Units. The number of Purchased Units to be issued and sold to each
Purchaser by Linn Energy is set forth opposite such Purchaser’s name on
Schedule 2.01 hereto. The Purchased Units shall have those rights, preferences,
privileges and restrictions governing the Units as set forth in the Second
Amended and Restated Limited Liability Company Agreement of Linn Energy, dated
as of January 19, 2006 (the “Limited Liability Company Agreement”), as amended.
          (b) Consideration. The amount per Unit each Purchaser will pay to Linn
Energy to purchase the Purchased Units (the “Unit Price”) shall be $33.50.

5



--------------------------------------------------------------------------------



 



     Section 2.02. Closing. The execution and delivery of the Basic Documents
(other than this Agreement), the delivery of certificates representing the
Purchased Units (which may be delivered within 7 days following the Closing
Date), the payment by each Purchaser of its respective Commitment Amount and
execution and delivery of all other instruments, agreements and other documents
required by this Agreement (the “Closing”) shall take place on June 1, 2007 (the
“Closing Date”).
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF LINN ENERGY
     Linn Energy represents and warrants to the Purchasers, on and as of the
date of this Agreement and on and as of the Closing Date, as follows:
     Section 3.01. Corporate Existence. Linn Energy: (i) is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Delaware; (ii) has all requisite limited liability company power,
and has all material governmental licenses, authorizations, consents and
approvals, necessary to own its Properties and carry on its business as its
business is now being conducted as described in the Linn Energy SEC Documents,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not reasonably be expected to have a Linn Energy Material
Adverse Effect; and (iii) is qualified to do business in all jurisdictions in
which the nature of the business conducted by it makes such qualifications
necessary, except where failure so to qualify would not reasonably be expected
to have a Linn Energy Material Adverse Effect.
     Section 3.02. Capitalization and Valid Issuance of Purchased Units.
          (a) As of the date of this Agreement, and prior to the issuance and
sale of the Purchased Units, the issued and outstanding membership interests of
Linn Energy consist of 57,806,071 Units. All of the outstanding Units have been
duly authorized and validly issued in accordance with applicable Law and the
Limited Liability Company Agreement and are fully paid (to the extent required
under the Limited Liability Company Agreement) and non-assessable (except as
such non-assessability may be affected by Section 18-607 of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”).
          (b) Other than Linn Energy’s existing (i) Long-Term Incentive Plan and
(ii) Memorandum of Understanding Regarding Compensation Arrangements for Members
of its Board of Directors, Linn Energy has no equity compensation plans that
contemplate the issuance of Units (or securities convertible into or
exchangeable for Units). Linn Energy has no outstanding indebtedness having the
right to vote (or convertible into or exchangeable for securities having the
right to vote) on any matters on which the Unitholders may vote. Except as set
forth in the first sentence of this Section 3.02(b), as contemplated by this
Agreement or as are contained in the Limited Liability Company Agreement, there
are no outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls or other rights, convertible securities, agreements, claims
or commitments of any character obligating Linn Energy or any of its
Subsidiaries to issue, transfer or sell any limited liability company interests
or other equity interests in Linn Energy or any of its Subsidiaries or
securities convertible into or exchangeable for such limited liability company
interests or other equity interests, (ii) obligations of Linn

6



--------------------------------------------------------------------------------



 



Energy or any of its Subsidiaries to repurchase, redeem or otherwise acquire any
limited liability company interests or other equity interests in Linn Energy or
any of its Subsidiaries or any such securities or agreements listed in clause
(i) of this sentence or (iii) voting trusts or similar agreements to which Linn
Energy or any of its Subsidiaries is a party with respect to the voting of the
equity interests of Linn Energy or any of its Subsidiaries.
          (c) (i) All of the issued and outstanding equity interests of each of
Linn Energy’s Subsidiaries are owned, directly or indirectly, by Linn Energy
free and clear of any Liens (except for such restrictions as may exist under
applicable Law and except for such Liens as may be imposed under Linn Energy’s
or Linn Energy’s Subsidiaries’ credit facilities filed as exhibits to the Linn
Energy SEC Documents), and all such ownership interests have been duly
authorized and validly issued and are fully paid (to the extent required by the
organizational documents of Linn Energy’s Subsidiaries, as applicable) and
non-assessable (except as non-assessability may be affected by Section 18-607 of
the Delaware LLC Act or the organizational documents of Linn Energy’s
Subsidiaries, as applicable) and free of preemptive rights, with no personal
liability attaching to the ownership thereof, and (ii) except as disclosed in
the Linn Energy SEC Documents, neither Linn Energy nor any of its Subsidiaries
owns any shares of capital stock or other securities of, or interest in, any
other Person, or is obligated to make any capital contribution to or other
investment in any other Person.
          (d) The offer and sale of the Purchased Units and the membership
interests represented thereby will be duly authorized by Linn Energy pursuant to
the Limited Liability Company Agreement prior to the Closing and, when issued
and delivered to the Purchasers against payment therefor in accordance with the
terms of this Agreement, will be validly issued, fully paid (to the extent
required by the Limited Liability Company Agreement) and non-assessable (except
as such non-assessability may be affected by Section 18-607 of the Delaware LLC
Act) and will be free of any and all Liens and restrictions on transfer, other
than restrictions on transfer under the Limited Liability Company Agreement, the
Registration Rights Agreement and applicable state and federal securities Laws
and other than such Liens as are created by the Purchasers.
          (e) The Purchased Units will be issued in compliance with all
applicable rules of The Nasdaq Global Market. Prior to the Closing Date, Linn
Energy will submit to The Nasdaq Global Market a Notification Form: Listing of
Additional Units with respect to the Purchased Units. Linn Energy’s currently
outstanding Units are quoted on The Nasdaq Global Market and Linn Energy has not
received any notice of delisting.
          (f) The Purchased Units shall have those rights, preferences,
privileges and restrictions governing the Units as set forth in the Limited
Liability Company Agreement. A true and correct copy of the Limited Liability
Company Agreement, as amended through the date hereof, has been filed by Linn
Energy with the Commission on January 19, 2006 as Exhibit 3.1 to Linn Energy’s
Current Report on Form 8-K, as amended by Amendment No. 1 to Second Amended and
Restated Limited Liability Company Agreement of Linn Energy, LLC filed with the
Commission on October 25, 2006 as Exhibit 4.1 to Linn Energy’s Current Report on
Form 8-K and Amendment No. 2 to Second Amended and Restated Limited Liability
Company Agreement of Linn Energy, LLC filed with the Commission on February 5,
2007 as Exhibit 4.1 to Linn Energy’s Current Report on Form 8-K.

7



--------------------------------------------------------------------------------



 



     Section 3.03. Linn Energy SEC Documents. Linn Energy has filed with the
Commission all forms, registration statements, reports, schedules and statements
required to be filed by it under the Exchange Act or the Securities Act (all
such documents filed on or prior to the date of this Agreement, collectively,
the “Linn Energy SEC Documents”). The Linn Energy SEC Documents, including any
audited or unaudited financial statements and any notes thereto or schedules
included therein (the “Linn Energy Financial Statements”), at the time filed (in
the case of registration statements, solely on the dates of effectiveness)
(except to the extent corrected by a subsequently filed Linn Energy SEC Document
filed prior to the date of this Agreement) (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, (ii) complied in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be, (iii) complied as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, (iv) were prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q of the Commission) and
(v) fairly present (subject in the case of unaudited statements to normal,
recurring and year-end audit adjustments) in all material respects the
consolidated financial position and status of the business of Linn Energy as of
the dates thereof and the consolidated results of its operations and cash flows
for the periods then ended. KPMG LLP is an independent registered public
accounting firm with respect to Linn Energy and has not resigned or been
dismissed as independent registered public accountants of Linn Energy as a
result of or in connection with any disagreement with Linn Energy on any matter
of accounting principles or practices, financial statement disclosure or
auditing scope or procedures.
     Section 3.04. No Material Adverse Change. Except as set forth in or
contemplated by the Linn Energy SEC Documents, since December 31, 2006, Linn
Energy and its Subsidiaries have conducted their business in the ordinary
course, consistent with past practice, and there has been no (i) change that has
had or would reasonably be expected to have a Linn Energy Material Adverse
Effect, (ii) acquisition or disposition of any material asset by Linn Energy or
any of its Subsidiaries or any contract or arrangement therefor, otherwise than
for fair value in the ordinary course of business, (iii) material change in Linn
Energy’s accounting principles, practices or methods or (iv) incurrence of
material indebtedness.
     Section 3.05. Litigation. Except as set forth in the Linn Energy SEC
Documents, there is no Action pending or, to the knowledge of Linn Energy,
contemplated or threatened against Linn Energy or any of its Subsidiaries or any
of their respective officers, directors or Properties, which (individually or in
the aggregate) reasonably would be expected to have a Linn Energy Material
Adverse Effect, or which challenges the validity of this Agreement.
     Section 3.06. No Breach. The execution, delivery and performance by Linn
Energy of the Basic Documents to which it is a party and all other agreements
and instruments in connection with the transactions contemplated by the Basic
Documents to which it is a party, and compliance by Linn Energy with the terms
and provisions hereof and thereof, do not and will not (a) violate any provision
of any Law, governmental permit, determination or award having applicability to
Linn Energy or any of its Subsidiaries or any of their respective Properties,
(b)

8



--------------------------------------------------------------------------------



 



conflict with or result in a violation of any provision of the Certificate of
Formation of Linn Energy or the Limited Liability Company Agreement or any
organizational documents of any of Linn Energy’s Subsidiaries, (c) require any
consent, approval or notice under or result in a violation or breach of or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under
(i) any note, bond, mortgage, license, or loan or credit agreement to which Linn
Energy or any of its Subsidiaries is a party or by which Linn Energy or any of
its Subsidiaries or any of their respective Properties may be bound or (ii) any
other agreement, instrument or obligation, or (d) result in or require the
creation or imposition of any Lien upon or with respect to any of the Properties
now owned or hereafter acquired by Linn Energy or any of its Subsidiaries,
except in the cases of clauses (a) and (c) where such violation, default,
breach, termination, cancellation, failure to receive consent or approval, or
acceleration with respect to the foregoing provisions of this Section 3.06 would
not, individually or in the aggregate, reasonably be expected to have a Linn
Energy Material Adverse Effect.
     Section 3.07. Authority. Linn Energy has all necessary limited liability
company power and authority to execute, deliver and perform its obligations
under the Basic Documents to which it is a party and to consummate the
transactions contemplated thereby; the execution, delivery and performance by
Linn Energy of each of the Basic Documents to which it is a party, and the
consummation of the transactions contemplated thereby, have been duly authorized
by all necessary action on its part; and the Basic Documents constitute the
legal, valid and binding obligations of Linn Energy, enforceable in accordance
with their terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar Laws affecting creditors’ rights
generally or by general principles of equity. Except as contemplated by this
Agreement, no approval by the Unitholders is required as a result of Linn
Energy’s issuance and sale of the Purchased Units.
     Section 3.08. Approvals. Except as contemplated by this Agreement or as
required by the Commission in connection with Linn Energy’s obligations under
the Registration Rights Agreement, no authorization, consent, approval, waiver,
license, qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
Linn Energy of any of the Basic Documents to which it is a party, except where
the failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate,
reasonably be expected to have a Linn Energy Material Adverse Effect.
     Section 3.09. MLP Status. Linn Energy met for the taxable year ended
December 31, 2006, and Linn Energy expects to meet for the taxable year ending
December 31, 2007, the gross income requirements of Section 7704(c)(2) of the
Code, and accordingly Linn Energy is not, and does not reasonably expect to be,
taxed as a corporation for U.S. federal income tax purposes or for applicable
tax purposes. Linn Energy indicated in the Form K-1 for the year ended
December 31, 2006, that its Unitholders may be subject to state income taxes in
the following jurisdictions: California, New York, Oklahoma, Pennsylvania,
Texas, Virginia and West Virginia.

9



--------------------------------------------------------------------------------



 



     Section 3.10. Investment Company Status. Linn Energy is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
     Section 3.11. Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the sale and issuance
of the Purchased Units pursuant to this Agreement are exempt from the
registration requirements of the Securities Act, and neither Linn Energy nor any
authorized Representative acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.
     Section 3.12. Certain Fees. Except for the Placement Agent Fees, no fees or
commissions will be payable by Linn Energy to brokers, finders or investment
bankers with respect to the sale of any of the Purchased Units or the
consummation of the transactions contemplated by this Agreement. The Purchasers
shall not be liable for any such fees or commissions. Linn Energy agrees that it
will indemnify and hold harmless each of the Purchasers from and against any and
all claims, demands or liabilities for broker’s, finder’s, placement or other
similar fees or commissions incurred by Linn Energy or alleged to have been
incurred by Linn Energy in connection with the sale of Purchased Units or the
consummation of the transactions contemplated by this Agreement.
     Section 3.13. No Side Agreements. Except for the confidentiality agreements
entered into by and between each of the Purchasers and Linn Energy, there are no
other agreements by, among or between Linn Energy or its Affiliates, on the one
hand, and any of the Purchasers or their Affiliates, on the other hand, with
respect to the transactions contemplated hereby nor promises or inducements for
future transactions between or among any of such parties.
     Section 3.14. Internal Accounting Controls. Except as disclosed in the Linn
Energy SEC Documents, Linn Energy and its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
     Section 3.15. Preemptive Rights or Registration Rights. Except (i) as set
forth in the Limited Liability Company Agreement, (ii) as set forth in the other
organizational documents of Linn Energy and its Subsidiaries, (iii) as provided
in the Basic Documents or (iv) for existing awards under Linn Energy’s Long-Term
Incentive Plan and Memorandum of Understanding Regarding Compensation
Arrangements, there are no preemptive rights or other rights to subscribe for or
to purchase, nor any restriction upon the voting or transfer of, any capital
stock or limited liability company or membership interests of Linn Energy or any
of its Subsidiaries, in each case pursuant to any other agreement or instrument
to which any of such Persons is a party or by which any one of them may be
bound. Neither the execution of this Agreement nor the issuance of the Purchased
Units as contemplated by this Agreement gives rise to any rights for or relating
to the registration of any securities of Linn Energy, other than pursuant to the
Registration Rights Agreement.

10



--------------------------------------------------------------------------------



 



     Section 3.16. Insurance. Linn Energy and its Subsidiaries are insured
against such losses and risks and in such amounts as Linn Energy believes in its
sole discretion to be prudent for its businesses. Linn Energy does not have any
reason to believe that it or any Subsidiary will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business.
     Section 3.17. Acknowledgment Regarding Purchase of Purchased Units. Linn
Energy acknowledges and agrees that (i) each of the Purchasers is participating
in the transactions contemplated by this Agreement and the other Basic Documents
at Linn Energy’s request and Linn Energy has concluded that such participation
is in Linn Energy’s best interest and is consistent with Linn Energy’s
objectives and (ii) each of the Purchasers is acting solely in the capacity of
an arm’s length purchaser. Linn Energy further acknowledges that no Purchaser is
acting or has acted as an advisor, agent or fiduciary of Linn Energy (or in any
similar capacity) with respect to this Agreement or the other Basic Documents
and any advice given by any Purchaser or any of its respective Representatives
in connection with this Agreement or the other Basic Documents is merely
incidental to the Purchasers’ purchase of Purchased Units. Linn Energy further
represents to each Purchaser that Linn Energy’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by Linn Energy and its Representatives.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
     Each Purchaser, severally and not jointly, represents and warrants to Linn
Energy with respect to itself, on and as of the date of this Agreement and on
and as of the Closing Date, as follows:
     Section 4.01. Valid Existence. Such Purchaser (i) is duly organized,
validly existing and in good standing under the Laws of its respective
jurisdiction of organization and (ii) has all requisite power, and has all
material governmental licenses, authorizations, consents and approvals,
necessary to own its Properties and carry on its business as its business is now
being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not have and would not reasonably
be expected to have a Purchaser Material Adverse Effect.
     Section 4.02. No Breach. The execution, delivery and performance by such
Purchaser of the Basic Documents to which it is a party and all other agreements
and instruments in connection with the transactions contemplated by the Basic
Documents to which it is a party, and compliance by such Purchaser with the
terms and provisions hereof and thereof and the purchase of the Purchased Units
by such Purchaser do not and will not (a) violate any provision of any Law,
governmental permit, determination or award having applicability to such
Purchaser or any of its Properties, (b) conflict with or result in a violation
of any provision of the organizational documents of such Purchaser or
(c) require any consent (other than standard internal consents), approval or
notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under (i) any note, bond,
mortgage, license, or loan or credit agreement to which such Purchaser is a
party or by which such Purchaser or any of its Properties may be bound or

11



--------------------------------------------------------------------------------



 



(ii) any other such agreement, instrument or obligation, except in the case of
clauses (a) and (c) where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 4.02 would not, individually
or in the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect.
     Section 4.03. Investment. The Purchased Units are being acquired for such
Purchaser’s own account, or the accounts of clients for whom such Purchaser
exercises discretionary investment authority (all of whom such Purchaser
represents and warrants are “accredited investors” within the meaning of
Rule 501 of Regulation D promulgated by the Commission pursuant to the
Securities Act), not as a nominee or agent, and with no present intention of
distributing the Purchased Units or any part thereof, and such Purchaser has no
present intention of selling or granting any participation in or otherwise
distributing the same in any transaction in violation of the securities Laws of
the United States of America or any state, without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of the Purchased Units under a registration statement under the Securities Act
and applicable state securities Laws or under an exemption from such
registration available thereunder (including, if available, Rule 144 promulgated
thereunder). If such Purchaser should in the future decide to dispose of any of
the Purchased Units, such Purchaser understands and agrees (a) that it may do so
only (i) in compliance with the Securities Act and applicable state securities
Law, as then in effect, or pursuant to an exemption therefrom or (ii) in the
manner contemplated by any registration statement pursuant to which such
securities are being offered, and (b) that stop-transfer instructions to that
effect will be in effect with respect to such securities. Notwithstanding the
foregoing, each Purchaser may at any time enter into one or more total return
swaps with respect to such Purchaser’s Purchased Units with a third party
provided that such transactions are exempt from registration under the
Securities Act.
     Section 4.04. Nature of Purchaser. Such Purchaser represents and warrants
to, and covenants and agrees with, Linn Energy that (a) it is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the
Commission pursuant to the Securities Act and (b) by reason of its business and
financial experience it has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Units, is able to bear the
economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment.
     Section 4.05. Receipt of Information; Authorization. Such Purchaser
acknowledges that it has (a) had access to the Linn Energy SEC Documents and
(b) been provided a reasonable opportunity to ask questions of and receive
answers from Representatives of Linn Energy regarding such matters.
     Section 4.06. Restricted Securities. Such Purchaser understands that the
Purchased Units it is purchasing are characterized as “restricted securities”
under the federal securities Laws inasmuch as they are being acquired from Linn
Energy in a transaction not involving a public offering and that under such Laws
and applicable regulations such securities may be resold without registration
under the Securities Act only in certain limited circumstances. In this
connection, Purchaser represents that it is knowledgeable with respect to
Rule 144 of the Commission promulgated under the Securities Act.

12



--------------------------------------------------------------------------------



 



     Section 4.07. Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement. Linn Energy will not be liable for any such fees or
commissions. Such Purchaser agrees, severally and not jointly with the other
Purchasers, that it will indemnify and hold harmless Linn Energy from and
against any and all claims, demands or liabilities for broker’s, finder’s,
placement or other similar fees or commissions incurred by such Purchaser or
alleged to have been incurred by such Purchaser in connection with the purchase
of Purchased Units or the consummation of the transactions contemplated by this
Agreement.
     Section 4.08. Legend. It is understood that the certificates evidencing the
Purchased Units initially will bear the following legend: “These securities have
not been registered under the Securities Act of 1933, as amended. These
securities may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or pursuant to an exemption from registration thereunder and, in
the case of a transaction exempt from registration, unless sold pursuant to
Rule 144 under such Act or the issuer has received documentation reasonably
satisfactory to it that such transaction does not require registration under
such Act.”
     Section 4.09. No Side Agreements. Except for the confidentiality agreements
entered into by and between such Purchaser and Linn Energy, there are no other
agreements by, among or between Linn Energy or its Affiliates, on the one hand,
and such Purchaser or its Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties. Notwithstanding the
foregoing, with respect to Lehman Brothers Inc., the representation made in this
Section 4.09 is made only by Lehman Brothers MLP Partners, L.P., as currently
configured, and does not apply to Lehman Brothers Inc. or any of its Affiliates,
other than Lehman Brothers MLP Partners, L.P., as currently configured.
     Section 4.10. Short Selling. Such Purchaser represents that it has not
entered into any Short Sales of the Units owned by it between the time it first
began discussions with Linn Energy or the Placement Agents about the
transactions contemplated by this Agreement and the date hereof (it being
understood that the entering into a total return swap should not be considered a
Short Sale of Units).
ARTICLE V
COVENANTS
     Section 5.01. Subsequent Public Offerings. Without the written consent of
the holders of a majority of the Purchased Units, taken as a whole, from the
date of this Agreement until the Lock-Up Date, Linn Energy shall not, and shall
cause its directors, officers and Affiliates not to, grant, issue or sell any
Units or other equity or voting securities of Linn Energy, any securities
convertible into or exchangeable therefor or take any other action that may
result in the issuance of any of the foregoing, other than (i) the issuance of
Awards (as defined in Linn Energy’s Long-Term Incentive Plan) or the issuance of
Units upon the exercise of options to purchase Units granted pursuant to Linn
Energy’s existing (a) Long-Term Incentive Plan or (b) Memorandum of
Understanding Regarding Compensation Arrangements for Members of its Board of
Directors,

13



--------------------------------------------------------------------------------



 



(ii) the issuance or sale of up to an aggregate of 15 million Units issued or
sold in a registered public offering to finance future acquisitions that are
accretive to cash flow per Unit (or the repayment of indebtedness incurred in
connection with such accretive acquisitions) at a price no less than 110% of the
Unit Price, or in a private offering to finance future acquisitions that are
accretive to cash flow per Unit (or the repayment of indebtedness incurred in
connection with such accretive acquisitions) at a price no less than 105% of the
Unit Price, and (iii) the issuance of up to 15 million Units as purchase price
consideration in connection with future acquisitions that are accretive to cash
flow per Unit. Notwithstanding the foregoing, Linn Energy shall not, and shall
cause its directors, officers and Affiliates not to, sell, offer for sale or
solicit offers to buy any security (as defined in the Securities Act) that would
be integrated with the sale of the Purchased Units in a manner that would
require the registration under the Securities Act of the sale of the Purchased
Units to the Purchasers.
     Section 5.02. Purchaser Lock-Up. Without the prior written consent of Linn
Energy, each Purchaser agrees that from and after the Closing it will not sell
any of its Purchased Units prior to the Lock-Up Date; provided, however, that
each Purchaser may: (i) enter into one or more total return swaps or similar
transactions at any time with respect to the Purchased Units purchased by such
Purchaser; or (ii) transfer its Purchased Units to an Affiliate of such
Purchaser or to any other Purchaser or an Affiliate of such other Purchaser
provided that such Affiliate agrees to the restrictions in this Section 5.02.
     Section 5.03. Taking of Necessary Action. Each of the Parties hereto shall
use its commercially reasonable efforts promptly to take or cause to be taken
all action and promptly to do or cause to be done all things necessary, proper
or advisable under applicable Law and regulations to consummate and make
effective the transactions contemplated by this Agreement. Without limiting the
foregoing, Linn Energy and each Purchaser will, and Linn Energy shall cause each
of its Subsidiaries to, use its commercially reasonable efforts to make all
filings and obtain all consents of Governmental Authorities that may be
necessary or, in the reasonable opinion of the Purchasers or Linn Energy, as the
case may be, advisable for the consummation of the transactions contemplated by
this Agreement and the other Basic Documents.
     Section 5.04. Non-Disclosure; Interim Public Filings. Linn Energy shall, on
or before 8:30 a.m., New York time, on the first Business Day following
execution of this Agreement, issue a press release acceptable to the Purchasers
disclosing all material terms of the transactions contemplated hereby, but
excluding the material terms of the Basic Documents. Before 8:30 a.m., New York
Time, on the first Business Day following the Closing Date, Linn Energy shall
file a Current Report on Form 8-K with the Commission (the “8-K Filing”)
describing the terms of the transactions contemplated by this Agreement and the
other Basic Documents and including as exhibits to such Current Report on Form
8-K this Agreement and the other Basic Documents, in the form required by the
Exchange Act. Thereafter, Linn Energy shall timely file any filings and notices
required by the Commission or applicable Law with respect to the transactions
contemplated hereby and provide copies thereof to the Purchasers promptly after
filing. Except with respect to the 8-K Filing and the press release referenced
above (a copy of which will be provided to the Purchasers for their review as
early as practicable prior to its filing), Linn Energy shall, at least two
Business Days prior to the filing or dissemination of any disclosure required by
this Section 5.04, provide a copy thereof to the Purchasers for their review.
Linn Energy and the Purchasers shall consult with each other in issuing any
press

14



--------------------------------------------------------------------------------



 



releases or otherwise making public statements or filings and other
communications with the Commission or any regulatory agency or The Nasdaq Global
Market (or other exchange on which securities of Linn Energy are listed or
traded) with respect to the transactions contemplated hereby, and neither Party
shall issue any such press release or otherwise make any such public statement,
filing or other communication without the prior consent of the other, except if
such disclosure is required by Law, in which case the disclosing Party shall
promptly provide the other Party with prior notice of such public statement,
filing or other communication. Notwithstanding the foregoing, Linn Energy shall
not publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any press release, without the prior written consent of such
Purchaser except to the extent the names of the Purchasers are included in this
Agreement as filed as an exhibit to the 8-K Filing and the press release
referred to in the first sentence above. Linn Energy shall not, and shall cause
each of its respective Representatives not to, provide any Purchaser with any
material non-public information regarding Linn Energy from and after the
issuance of the above-referenced press release without the express written
consent of such Purchaser.
     Section 5.05. Use of Proceeds. Linn Energy shall use the collective
proceeds from the sale of the Purchased Units to reduce indebtedness outstanding
under Linn Energy’s revolving credit facility.
     Section 5.06. Tax Information. Linn Energy shall cooperate with the
Purchasers and provide the Purchasers with any reasonably requested tax
information related to their ownership of the Purchased Units.
     Section 5.07. Capital Account Adjustment. To the extent that the Purchase
Price is less than the trading price of the Units on The Nasdaq Global Market as
of the Closing Date, Linn Energy intends to specially allocate items of book and
taxable income to the Purchasers so that their capital accounts in their Units
are consistent, on a per-unit basis, with the capital accounts of the other
holders of Units (and thus to assure fungibility of all Units). Such special
allocation will occur upon the earlier to occur of any taxable period of Linn
Energy ending upon, or after, (i) a book-up event or book-down event in
accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f) or a sale of
all or substantially all of the assets of Linn Energy occurring after the date
of the issuance of the Purchased Units or (ii) a transfer by a Purchaser of
Units to a Person that is not an Affiliate of the holder. A Purchaser holding a
Unit shall be required to provide notice to Linn Energy of the transfer of a
Unit to a Person that is not an Affiliate of the Purchaser no later than the
last Business Day of the calendar year during which such transfer occurred,
unless by virtue of the application of clause (i) above, Linn Energy has
determined that the Units transferred are consistent, on a per-unit basis, with
the capital accounts of the other holders of Units.
     Section 5.08. Short Selling Acknowledgement and Agreement. Each Purchaser
understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of securities “against the box” prior to the effective date of a
registration statement is a violation of Section 5 of the Securities Act. Each
Purchaser agrees, severally and not jointly, that it will not engage in any
Short Sales that result in the disposition of the Units acquired hereunder by
the Purchaser until such time as the Registration Statement (as defined in the
Registration Rights Agreement) is

15



--------------------------------------------------------------------------------



 



declared effective (it being understood that the entering into of a total return
swap should not be considered a Short Sale of Units). No Purchaser makes any
representation, warranty or covenant hereby that it will not engage in Short
Sales in the securities of Linn Energy otherwise owned by such Purchaser or
borrowed from a broker after the date the press release contemplated by this
Agreement is issued by Linn Energy.
ARTICLE VI
CLOSING CONDITIONS
     Section 6.01. Conditions to the Closing.
          (a) Mutual Conditions. The respective obligation of each Party to
consummate the purchase and issuance and sale of the Purchased Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a particular Party on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
     (i) no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal; and
     (ii) there shall not be pending any Action by any Governmental Authority
seeking to restrain, preclude, enjoin or prohibit the transactions contemplated
by this Agreement.
          (b) Each Purchaser’s Conditions. The respective obligation of each
Purchaser to consummate the purchase of its Purchased Units shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by a particular Purchaser on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
     (i) Linn Energy shall have performed and complied with the covenants and
agreements contained in this Agreement in all material respects that are
required to be performed and complied with by Linn Energy on or prior to the
Closing Date;
     (ii) the representations and warranties of Linn Energy contained in this
Agreement that are qualified by materiality or Linn Energy Material Adverse
Effect shall be true and correct when made and as of the Closing Date and all
other representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);
     (iii) since the date of this Agreement, no Linn Energy Material Adverse
Effect shall have occurred and be continuing;

16



--------------------------------------------------------------------------------



 



     (iv) Linn Energy shall have submitted to The Nasdaq Global Market a
Notification Form: Listing of Additional Units with respect to the Purchased
Units and no notice of delisting from The Nasdaq Global Market shall have been
received by Linn with respect to the Units; and
     (v) Linn Energy shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, Linn’s closing deliveries described in Section 7.01
of this Agreement.
          (c) Linn Energy’s Conditions. The obligation of Linn Energy to
consummate the sale of the Purchased Units to each of the Purchasers shall be
subject to the satisfaction on or prior to the Closing Date of the following
conditions with respect to each Purchaser individually and not the Purchasers
jointly (which may be waived by Linn Energy in writing, in whole or in part, to
the extent permitted by applicable Law):
     (i) each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement in all material respects that are
required to be performed and complied with by that Purchaser on or prior to the
Closing Date;
     (ii) the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);
     (iii) since the date of this Agreement, no Purchaser Material Adverse
Effect shall have occurred and be continuing; and
     (iv) each Purchaser shall have delivered, or caused to be delivered, to
Linn at the Closing, such Purchaser’s closing deliveries described in
Section 7.02 of this Agreement.
ARTICLE VII
CLOSING DELIVERIES
     Section 7.01. Linn Energy Deliveries. At the Closing, subject to the terms
and conditions of this Agreement, Linn Energy shall have delivered, or caused to
be delivered, to each Purchaser:
          (a) the Purchased Units by delivering certificates (bearing the legend
set forth in Section 4.08) evidencing such Purchased Units at the Closing, all
free and clear of any Liens, encumbrances or interests of any other party;
provided, however, that such certificates may be delivered within seven Business
Days of the Closing Date;

17



--------------------------------------------------------------------------------



 



          (b) opinions addressed to the Purchasers from outside legal counsel to
Linn Energy and from the General Counsel of Linn Energy, each dated the Closing
Date, substantially similar in substance to the form of opinions attached to
this Agreement as Exhibit A;
          (c) the Registration Rights Agreement in substantially the form
attached to this Agreement as Exhibit B, which shall have been duly executed by
Linn Energy;
          (d) a certificate of the Secretary of Linn Energy dated as of the
Closing Date substantially in the form attached to this Agreement as Exhibit C;
          (e) a certificate dated as of a recent date of the Secretary of State
of the State of Delaware with respect to the due organization and good standing
in the State of Delaware of Linn Energy;
          (f) the Officer’s Certificate substantially in the form attached to
this Agreement as Exhibit D; and
          (g) a receipt, dated the Closing Date, executed by Linn Energy and
delivered to each Purchaser certifying that Linn Energy has received the
Purchase Price with respect to the Purchased Units.
     Section 7.02. Purchaser Deliveries. At the Closing, subject to the terms
and conditions of this Agreement, each Purchaser shall have delivered, or caused
to be delivered, to Linn Energy:
          (a) payment to Linn Energy of such Purchaser’s Commitment Amount by
wire transfer(s) of immediately available funds to Comerica Bank, Dallas, Texas,
ABA Routing Number: 111 000 753, Linn Energy Account Number: 100431881049249;
          (b) a receipt, dated the Closing Date, executed and delivered (within
five Business Days after the receipt hereinafter referenced) by each Purchaser
to Linn Energy certifying that such Purchaser has received the Purchased Units
set forth opposite such Purchaser’s name on Schedule 2.01; and
          (c) the Registration Rights Agreement in substantially the form
attached to this Agreement as Exhibit B, which shall have been duly executed by
such Purchaser.
ARTICLE VIII
INDEMNIFICATION, COSTS AND EXPENSES
     Section 8.01. Indemnification by Linn Energy. Linn Energy agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly upon demand, pay and reimburse each of them for all costs, losses,
liabilities, damages or expenses of any kind or nature whatsoever, including the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve

18



--------------------------------------------------------------------------------



 



any of them as a result of, arising out of or in any way related to (i) any
actual or proposed use by Linn Energy of the proceeds of any sale of the
Purchased Units or (ii) the breach of any of the representations, warranties or
covenants of Linn Energy contained herein; provided that such claim for
indemnification relating to a breach of a representation or warranty is made
prior to the expiration of such representation or warranty.
     Section 8.02. Indemnification by Purchasers. Each Purchaser agrees,
severally and not jointly, to indemnify Linn Energy and its Representatives
(collectively, “Linn Energy Related Parties”) from, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands and causes of action, and, in
connection therewith, and promptly upon demand, pay and reimburse each of them
for all costs, losses, liabilities, damages or expenses of any kind or nature
whatsoever, including the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of or in any way
related to the breach of any of the covenants of such Purchaser contained
herein.
     Section 8.03. Indemnification Procedure. Promptly after any Linn Energy
Related Party or Purchaser Related Party (hereinafter, the “Indemnified Party”)
has received notice of any indemnifiable claim hereunder, or the commencement of
any action or proceeding by a third party, which the Indemnified Party believes
in good faith is an indemnifiable claim under this Agreement, the Indemnified
Party shall give the indemnitor hereunder (the “Indemnifying Party”) written
notice of such claim or the commencement of such action or proceeding, but
failure to so notify the Indemnifying Party will not relieve the Indemnifying
Party from any liability it may have to such Indemnified Party hereunder except
to the extent that the Indemnifying Party is materially prejudiced by such
failure. Such notice shall state the nature and the basis of such claim to the
extent then known. The Indemnifying Party shall have the right to defend and
settle, at its own expense and by its own counsel who shall be reasonably
acceptable to the Indemnified Party, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the

19



--------------------------------------------------------------------------------



 



interests of the Indemnified Party reasonably may be deemed to conflict with the
interests of the Indemnifying Party, then the Indemnified Party shall have the
right to select a separate counsel and to assume such legal defense and
otherwise to participate in the defense of such action, with the expenses and
fees of such separate counsel and other expenses related to such participation
to be reimbursed by the Indemnifying Party as incurred. Notwithstanding any
other provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, involves no admission
of wrongdoing or malfeasance by, and includes a complete release from liability
of, the Indemnified Party.
ARTICLE IX
MISCELLANEOUS
     Section 9.01. Interpretation. Article, Section, Schedule and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to”.
Whenever Linn Energy has an obligation under the Basic Documents, the expense of
complying with such obligation shall be an expense of Linn Energy unless
otherwise specified. Whenever any determination, consent or approval is to be
made or given by a Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified. If any provision in the
Basic Documents is held to be illegal, invalid, not binding or unenforceable,
such provision shall be fully severable and the Basic Documents shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of the Basic Documents, and the remaining
provisions shall remain in full force and effect. The Basic Documents have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.
     Section 9.02. Survival of Provisions. The representations and warranties
set forth in this Agreement shall survive the execution and delivery of this
Agreement indefinitely. The covenants made in this Agreement or any other Basic
Document shall survive the closing of the transactions described herein and
remain operative and in full force and effect regardless of acceptance of any of
the Purchased Units and payment therefor and repayment, conversion, exercise or
repurchase thereof. All indemnification obligations of Linn Energy and the
Purchasers pursuant to Section 3.12, Section 4.07 and Article VIII of this
Agreement shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the Parties referencing the
particular Article or Section, regardless of any purported general termination
of this Agreement.
     Section 9.03. No Waiver; Modifications in Writing.
          (a) Delay. No failure or delay on the part of any Party in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any right, power or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at law or in equity or otherwise.

20



--------------------------------------------------------------------------------



 



          (b) Specific Waiver. Except as otherwise provided in this Agreement or
the Registration Rights Agreement, no amendment, waiver, consent, modification
or termination of any provision of this Agreement or any other Basic Document
shall be effective unless signed by each of the Parties or each of the original
signatories thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Basic Document, any waiver of any provision of this
Agreement or any other Basic Document and any consent to any departure by Linn
Energy from the terms of any provision of this Agreement or any other Basic
Document shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on any Party in any case shall entitle
any Party to any other or further notice or demand in similar or other
circumstances.
     Section 9.04. Binding Effect; Assignment.
          (a) Binding Effect. This Agreement shall be binding upon Linn Energy,
each Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VIII, and their respective successors and
permitted assigns.
          (b) Assignment of Purchased Units. All or any portion of a Purchaser’s
Purchased Units purchased pursuant to this Agreement may be sold, assigned or
pledged by such Purchaser, subject to compliance with applicable securities
Laws, Section 5.02 of this Agreement, and the Registration Rights Agreement.
          (c) Assignment of Rights. Each Purchaser may assign all or any portion
of its rights and obligations under this Agreement without the consent of Linn
Energy (i) to any Affiliate of such Purchaser or (ii) in connection with a total
return swap or similar transaction with respect to the Purchased Units purchased
by such Purchaser, and in each case the assignee shall be deemed to be a
Purchaser hereunder with respect to such assigned rights or obligations and
shall agree to be bound by the provisions of this Agreement. Except as expressly
permitted by this Section 9.04(c), such rights and obligations may not otherwise
be transferred except with the prior written consent of Linn Energy (which
consent shall not be unreasonably withheld), in which case the assignee shall be
deemed to be a Purchaser hereunder with respect to such assigned rights or
obligations and shall agree to be bound by the provisions of this Agreement.
     Section 9.05. Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
     Section 9.06. Confidentiality and Non-Disclosure. Notwithstanding anything
herein to the contrary, each Purchaser that has executed a confidentiality
agreement in favor of Linn Energy shall continue to be bound by such
confidentiality agreement in accordance with the terms thereof until Linn Energy
discloses on Form 8-K with the Commission the transactions contemplated hereby.

21



--------------------------------------------------------------------------------



 



     Section 9.07. Communications. All notices and demands provided for
hereunder shall be in writing and shall be given by regular mail, registered or
certified mail, return receipt requested, facsimile, air courier guaranteeing
overnight delivery, electronic mail or personal delivery to the following
addresses:

         
 
  (a)   If to Lehman Brothers MLP Partners, L.P.:
 
       
 
      Lehman Brothers MLP Partners, L.P.
 
      399 Park Avenue, 9th Floor
 
      New York, New York 10111
 
      Attention: Kyri Loupis
 
       
 
      with a copy to:
 
       
 
      Pillsbury Winthrop Shaw Pittman LLP
 
      1540 Broadway
 
      New York, New York 10036-4039
 
      Attention: Jeffery Delaney, Esq.
 
      Phone: (212) 858-1000
 
      Facsimile: (212) 858-1500
 
      Email: jeffery.delaney@pillsburylaw.com
 
       
 
  (b)   If to Fir Tree Value Master Fund, LP
 
      or Fir Tree Recovery Master Fund LP:
 
       
 
      Fir Tree, Inc.
 
      505 Fifth Ave., 23rd Floor
 
      New York, New York 10017
 
      Attention: Brian Meyer
 
      Facsimile: (212) 599-1330
 
       
 
  (c)   If to Credit Suisse Management LLC:
 
       
 
      Credit Suisse Management LLC
 
      1 Madison Avenue
 
      New York, New York 10010
 
      Attention: Jerrold Gordon
 
      Phone: (212) 538-6320
 
      Facsimile: (212) 538-4095
 
      Email: jerrold.gordon@credit-suisse.com
 
       
 
  (d)   If to Citigroup Financial Products Inc.:
 
       
 
      Citigroup Global Markets
 
      390 Greenwich St., 3rd Floor
 
      New York, New York 10013
 
      Attention: Brendan O’Dea

22



--------------------------------------------------------------------------------



 



         
 
  (e)   If to Gracie Capital, LP, Gracie Capital, LP II,
 
      Gracie Capital Intl, Ltd or Gracie Capital Intl, Ltd II:
 
       
 
      Gracie Capital, LP
 
      Gracie Capital, LP II
 
      Gracie Capital Intl, Ltd
 
      Gracie Capital Intl, Ltd II
 
      590 Madison Ave, 28th Floor
 
      New York, New York 1022
 
      Attention: Sam Konz
 
      Phone: (212) 527-8204
 
      Facsimile: (212) 308-7180
 
      Email: konz@graciecap.com
 
       
 
  (f)   If to Guggenheim Portfolio Company XLII, LLC:
 
       
 
      135 East 57th St., 11th Floor
 
      New York, New York 10022
 
      Attention: John Gebbia
 
       
 
  (g)   If to Wayland Distressed Opportunities Fund I-B, LLC, Wayland
 
      Distressed Opportunities Fund I-C, LLC or Wayzata Opportunities Fund, LLC:
 
       
 
      Wayzata Investment Partners LLC
 
      701 East Lake St., Suite 300
 
      Wayzata, Minnesota 55391
 
      Attention: Susan D. Peterson
 
      Phone: (952) 345-0716
 
      Facsimile: (952) 345-8901
 
      Email: speterson@wayzpartners.com
 
       
 
  (h)   If to Structured Finance Americas LLC:
 
       
 
      Structured Finance Americas, LLC
 
      c/o Deutsche Bank Securities Inc.
 
      60 Wall Street, 4th Floor
 
      New York, New York 10005
 
      Attention: Angela Lescailli, 14th Floor
 
      Phone: (212) 250-6340
 
      Facsimile: (212) 797-9358
 
      Email: equitynotice@list.db.com

23



--------------------------------------------------------------------------------



 



         
 
      with a copy to:
 
       
 
      Structured Finance Americas, LLC
 
      c/o Deutsche Bank Securities Inc.
 
      60 Wall Street, 13th Floor
 
      New York, New York 10005
 
      Attention: Sunil Hariani, 4th Floor
 
      Facsimile: (732) 578-3927
 
       
 
  (i)   Baron Investment Funds on behalf of the Baron Small Cap Fund Series:
 
       
 
      BAMCO, Inc.
 
      767 Fifth Avenue
 
      49th Floor
 
      New York, New York 10153
 
      Attention: Linda S. Martinson
 
       
 
  (j)   If to UBS AG London Branch:
 
       
 
      UBS AG London Branch
 
      1285 Avenue of the Americas
 
      New York, New York 10019
 
      Attention: Chris Coward
 
       
 
  (k)   If to Peter C. Georgiopoulos:
 
       
 
      Peter C. Georgiopoulos
 
      299 Park Avenue
 
      New York, New York 10171
 
      Phone: (212) 763-5620
 
       
 
  (l)   If to Harvest Infrastructure Partners Fund LLC
 
       
 
      Harvest Infrastructure Partners Fund LLC
 
      c/o Harvest Fund Advisors LLC
 
      485 Devon Park Drive
 
      Suite 110
 
      Wayne, Pennsylvania 19087
 
      Attention: Anthony Merhige
 
      Telephone: (610) 341-9700
 
      Facsimile: (610) 995-9775
 
      Email: amerhige@harvestmlp.com

24



--------------------------------------------------------------------------------



 



         
 
  (m)   If to Howard L. Terry:
 
       
 
      The Terry Foundation
 
      3104 Edloe, Suite 205
 
      Houston, Texas 77027
 
      Attention: Edward T. Cotham, Jr., Attorney & Authorized Agent
 
      Telephone: (713) 552-0002, ext. 215
 
      Facsimile: (713) 622-6352
 
       
 
  (n)   If to Strome MLP Fund, LP:
 
       
 
      Strome MLP Fund, LP
 
      c/o Strome Group
 
      100 Wilshire Boulevard, Suite 1750
 
      Santa Monica, California 90401
 
      Attention: Casey Borman
 
       
 
  (o)   If to Gerald Smith:
 
       
 
      Nancy A. Cooke
 
      P.O. Box 131405
 
      Houston, Texas 77219
 
      Telephone: (713) 621-9444
 
      Email: NancyACooke@aol.com
 
       
 
  (p)   If to Linn Energy:
 
       
 
      Linn Energy, LLC
 
      600 Travis, Suite 6910
 
      Houston, Texas 77002
 
      Attention: Kolja Rockov
 
      Facsimile: (281) 605-4189
 
       
 
      Linn Energy, LLC
 
      600 Travis, Suite 6910
 
      Houston, Texas 77002
 
      Attention: Charlene A. Ripley
 
      Facsimile: (281) 605-4180
 
       
 
      with a copy to:
 
       
 
      Vinson & Elkins L.L.P.
 
      First City Tower
 
      1001 Fannin Street, Suite 2500
 
      Houston, Texas 77002
 
      Attention: Jeffery K. Malonson, Esq.
 
      Facsimile: (713) 615-5627

25



--------------------------------------------------------------------------------



 



or to such other address as Linn Energy or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by registered or certified mail, return receipt requested, or regular mail,
if mailed; when receipt acknowledged, if sent via facsimile; and upon actual
receipt when delivered to an air courier guaranteeing overnight delivery or via
electronic mail.
     Section 9.08. Removal of Legend. Linn Energy shall remove the legend
described in Section 4.08 from the certificates evidencing the Purchased Units
at the request of a Purchaser submitting to Linn Energy such certificates,
together with such other documentation as may be reasonably requested by Linn
Energy or required by its transfer agent, unless Linn Energy, with the advice of
counsel, reasonably determines that such removal is inappropriate; provided that
no opinion of counsel shall be required in the event a Purchaser is effecting a
sale of such Purchased Units pursuant to Rule 144 under the Securities Act or an
effective registration statement. Linn Energy shall cooperate with such
Purchaser to effect removal of such legend. Subject to 4.6(c) and
Section 5.10(f) of the Limited Liability Company Agreement, the legend described
in Section 4.08 shall be removed and Linn Energy shall issue a certificate
without such legend to the holder of Purchased Units upon which it is stamped,
if, unless otherwise required by state securities Laws, (i) such Purchased Units
are sold pursuant to an effective Registration Statement, (ii) in connection
with a sale, assignment or other transfer, such holder provides Linn Energy with
an opinion of a law firm reasonably acceptable to Linn Energy (with any law firm
set forth under Section 9.07 being deemed acceptable), in a generally acceptable
form, to the effect that such sale, assignment or transfer of such Purchased
Units may be made without registration under the applicable requirements of the
Securities Act, or (iii) such holder provides Linn Energy with reasonable
assurance that such Purchased Units can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A under the Securities Act. If Linn Energy shall
fail for any reason or for no reason to issue to the holder of such Purchased
Units within three trading days after the occurrence of any of clause (i),
clause (ii) or clause (iii) above a certificate without such legend to the
holder or if Linn Energy fails to deliver unlegended Purchased Units within
three trading days of the Purchaser’s election to receive such unlegended
Purchased Units pursuant to clause (y) below, and if on or after such trading
day the holder purchases (in an open market transaction or otherwise) Units to
deliver in satisfaction of a sale by the holder of such Purchased Units that the
holder anticipated receiving without legend from Linn Energy (a “Buy-In”), then
Linn Energy shall, within three Business Days after the holder’s request and in
the holder’s discretion, either (x) pay cash to the holder in an amount equal to
the holder’s total purchase price (including brokerage commissions, if any) for
the Units so purchased (the “Buy-In Price”), at which point Linn Energy’s
obligation to deliver such unlegended Purchased Units shall terminate, or
(y) promptly honor its obligation to deliver to the holder such unlegended
Purchased Units as provided above and pay cash to the holder in an amount equal
to the excess (if any) of the Buy-In Price over the product of (A) such number
of Units times (B) the closing bid price on the date of exercise.
     Section 9.09. Entire Agreement. This Agreement and the other Basic
Documents are intended by the Parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein with
respect

26



--------------------------------------------------------------------------------



 



to the rights granted by Linn Energy or a Purchaser set forth herein or therein.
This Agreement and the other Basic Documents supersede all prior agreements and
understandings between the Parties with respect to such subject matter.
     Section 9.10. Governing Law. This Agreement will be construed in accordance
with and governed by the Laws of the State of Delaware without regard to
principles of conflicts of Laws.
     Section 9.11. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different Parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.
     Section 9.12. Termination.
          (a) Notwithstanding anything herein to the contrary, this Agreement
may be terminated on or any time prior to the Closing:
     (i) by the mutual written consent of the Purchasers entitled to purchase a
majority of the Purchased Units based on their Commitment Amounts and Linn
Energy; or
     (ii) by the written consent of the Purchasers entitled to purchase a
majority of the Purchased Units based on their Commitment Amounts or by Linn
Energy, (i) if any representation or warranty of the other Party set forth in
this Agreement shall be untrue in any material respect when made, or (ii) upon a
breach in any material respect of any covenant or agreement set forth in this
Agreement on the part of the other Party (either (i) or (ii) above being a
“Terminating Breach”); provided, that each Terminating Breach would cause the
conditions to the non-terminating Party’s obligations not to be satisfied and
such Terminating Breach is not cured within 20 days after written notice from
the non-breaching Party.
          (b) Notwithstanding anything herein to the contrary, this Agreement
shall automatically terminate on or any time prior to the Closing:
     (i) if the Closing shall not have occurred on or before June 1, 2007; or
     (ii) if a Law shall have been enacted or promulgated, or if any Action
shall have been taken by any Governmental Authority of competent jurisdiction
which permanently restrains, precludes, enjoins or otherwise prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal.
          (c) In the event of the termination of this Agreement as provided in
Section 9.12(a) or Section 9.12(b), this Agreement shall forthwith become null
and void. In the event of such termination, there shall be no liability on the
part of any Party hereto, except as set forth in Article IX of this Agreement
and except with respect to the requirement to comply with

27



--------------------------------------------------------------------------------



 



any confidentiality agreement in favor of Linn Energy; provided that nothing
herein shall relieve any Party from any liability or obligation with respect to
any willful breach of this Agreement.
     Section 9.13. Expenses. Linn Energy hereby covenants and agrees to
reimburse Pillsbury Winthrop Shaw Pittman LLP for reasonable and documented
costs and expenses (including legal fees) incurred in connection with the
negotiation, execution, delivery and performance of the Basic Documents and the
transactions contemplated hereby and thereby, provided that such costs and
expenses do not exceed $75,000 and that any request for such expense
reimbursement be accompanied by a detailed invoice for such amount. If any
action at law or equity is necessary to enforce or interpret the terms of the
Basic Documents, the prevailing Party shall be entitled to reasonable attorney’s
fees, costs and necessary disbursements in addition to any other relief to which
such Party may be entitled.
     Section 9.14. Recapitalization, Exchanges, Etc. Affecting the Purchased
Units. The provisions of this Agreement shall apply to the full extent set forth
herein with respect to any and all units of Linn Energy or any successor or
assign of Linn Energy (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Purchased Units, and shall be appropriately adjusted for combinations,
unit splits, recapitalizations and the like occurring after the date of this
Agreement.
     Section 9.15. Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Linn Energy shall have any
obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the other Basic Documents or under any
documents or instruments delivered in connection herewith or therewith shall be
had against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or Linn Energy or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchasers or Linn Energy or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the foregoing, as such, for any obligations of the
Purchasers and Linn Energy under this Agreement or the other Basic Documents or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation.
[The remainder of this page is intentionally left blank.]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as
of the date first above written.

            LINN ENERGY, LLC
      By:   /s/ Kolja Rockov         Kolja Rockov        Chief Financial
Officer     

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



           
LEHMAN BROTHERS MLP OPPORTUNITY FUND L.P.
      By:   /s/ Kyri Loupis         Name:   Kyri Loupis         Title:   Senior
Vice President                FIR TREE RECOVERY MASTER FUND LP
      By:   Fir Tree, Inc., its investment manager                 By:   /s/
Brian Meyer         Name:   Brian Meyer        Title:   Authorized Person       
        FIR TREE VALUE MASTER FUND, LP
      By:   Fir Tree, Inc., its investment manager                 By:   /s/
Brian Meyer         Name:   Brian Meyer        Title:   Authorized Person       
        CREDIT SUISSE MANAGEMENT LLC
      By:   /s/ Shawn Sullivan         Name:   Shawn Sullivan        Title:  
Managing Director     

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



            CITIGROUP FINANCIAL PRODUCTS INC.
      By:   /s/ Bret Engelkemier         Name:   Bret Engelkemier       
Title:   Managing Director     

            GRACIE CAPITAL, LP
      By:   /s/ Greg Pearson         Name:   Greg Pearson         Title:   Chief
Financial Officer     

            GRACIE CAPITAL II, LP
      By:   /s/ Greg Pearson         Name:   Greg Pearson         Title:   Chief
Financial Officer     

            GRACIE CAPITAL INTERNATIONAL, LTD.
      By:   /s/ Greg Pearson         Name:   Greg Pearson         Title:   Chief
Financial Officer     

            GRACIE CAPITAL INTERNATIONAL II, LTD.
      By:   /s/ Greg Pearson         Name:   Greg Pearson         Title:   Chief
Financial Officer     

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



            GRACIE CREDIT OPPORTUNITIES MASTER FUND, LP
      By:   /s/ Greg Pearson         Name:   Greg Pearson         Title:   Chief
Financial Officer                GUGGENHEIM PORTFOLIO COMPANY XLII, LLC
      By:   /s/ Greg Pearson         Name:   Greg Pearson         Title:   Chief
Financial Officer                WAYLAND DISTRESSED OPPORTUNITIES FUND I-B, LLC
      By:   Wayzata Investment Partners LLC, its Manager                      
By:   /s/ Blake M. Carlson         Name:   Blake M. Carlson        Title:  
Authorized Signatory                WAYLAND DISTRESSED OPPORTUNITIES FUND I-C,
LLC
      By:   Wayzata Investment Partners LLC, its Manager                      
By:   /s/ Blake M. Carlson         Name:   Blake M. Carlson        Title:  
Authorized Signatory     

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



            WAYLAND OPPORTUNITIES FUND, LLC
      By:   Wayzata Investment Partners LLC, its Manager                      
By:   /s/ Blake M. Carlson         Name:   Blake M. Carlson        Title:  
Authorized Signatory                STRUCTURED FINANCE AMERICAS LLC
      By:   /s/ Jill H. Rathjen         Name:   Jill H. Rathjen         Title:  
Vice President                STRUCTURED FINANCE AMERICAS LLC
      By:   /s/ Sunil Henam         Name:   Sunil Henam         Title:   Vice
President                BARON INVESTMENT FUNDS TRUST on behalf of
     the BARON SMALL CAP FUND SERIES
      By:   /s/ Illegible         Name:           Title:   Chief Operating
Officer and General Counsel     

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



            UBS AG LONDON BRANCH
      By:   /s/ Chris Coward         Name:   Chris Coward        Title:  
Director     

            PETER C. GEORGIOPOULOS
      By:   /s/ Peter C. Georgiopoulos         Name:   Peter C. Georgiopoulos   
    Title:        

            HARVEST FUND ADVISORS LLC
    on behalf of
    HARVEST INFRASTRUCTURE
    PARTNERS FUND LLC
      By:   /s/ Anthony Merhige         Name:   Anthony Merhige         Title:  
Chief Administrative Officer and General Counsel     

            HOWARD L. TERRY
      By:   /s/ Howard L. Terry         Name:   Howard L. Terry        Title:  
     

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



            STROME MLP FUND, L.P.
      By:   /s/ P.W.C. Davies         Name:   P.W.C. Davies         Title:  
Chief Executive Officer     

            GERALD H. SMITH
      By:   /s/ Gerald H. Smith         Name:   Gerald H. Smith        Title:  
     

Signature Page to Unit Purchase Agreement

 